Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JOHN ANDREW GOODRIDGE                              GREGORY F. ZOELLER
Evansville, Indiana                                Attorney General of Indiana

                                                   RICHARD C. WEBSTER

                                                                                    FILED
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 Dec 11 2012, 9:19 am

                                  IN THE                                                 CLERK
                                                                                       of the supreme court,

                        COURT OF APPEALS OF INDIANA                                    court of appeals and
                                                                                              tax court




PHYLLIS ALLEN,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 82A04-1205-CR-263
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                  APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                        The Honorable Terrell R. Maurer, Magistrate
                             Cause No. 82D05-1108-CM-4363


                                           December 11, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Phyllis Allen appeals her conviction of Battery as a Class A misdemeanor,1

contending that the evidence was not sufficient to support her conviction. We affirm.

       Our standard of review of a challenge to the sufficiency of the evidence is well-

established: We will not re-weigh the evidence or judge the credibility of the witnesses

and will consider only the probative evidence and the reasonable inferences to be drawn

therefrom that support the verdict. See McHenry v. State, 820 N.E.2d 124, 126 (Ind.

2005). Here, the victim testified that on July 27, 2011, the Defendant and Landa Ray

engaged in an argument from their respective cars when Ray’s attempt to vacate a

parking space was blocked by Defendant’s vehicle. The argument continued and both

parties exited their cars and engaged each other face-to-face. During this confrontation,

the Defendant intentionally struck Ray in the arm causing bruising from the middle of

Ray’s arm to her upper arm.

       Indiana Code § 35-42-2-1 provides that “A person who knowingly or intentionally

touches another in a rude, insolent, or angry matter commits battery” and that the offense

is a Class A misdemeanor if “it results in bodily injury to another person . . . .” Bruises

are sufficient to establish bodily injury. See Kazmier v. State, 863 N.E.2d 912, 914 (Ind.

Ct. App. 2007). Viewed consistently with our standard of review, the evidence is clearly

sufficient to support the conviction.

       Affirmed.

MATHIAS, J., and CRONE, J., concur.



       1
           I.C. 35-42-2-1(a)(1)(A).
                                                2